Citation Nr: 1232901	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease due to herbicide exposure.

2.  Entitlement to service connection for partial loss of vision, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
  

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims in rating decisions dated January 2005 and July 2005.

In August 2008, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with VA examinations.  

The issues of entitlement to service connection for partial loss of vision, to include as secondary to service-connected diabetes mellitus, type II; service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II; higher initial ratings for peripheral neuropathy of the bilateral upper and lower extremities; and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's arteriosclerotic heart disease was caused by exposure to herbicides during his military service in the Republic of Vietnam. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for arteriosclerotic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for arteriosclerotic heart disease due to herbicide exposure.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's August 2008 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from heart disease due to exposure to herbicides during military service in the Republic of Vietnam.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Additionally, service connection for certain listed disabilities may be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Such a Veteran is presumed to have been exposed to herbicide agents (Agent Orange) during service unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent during that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 (1999).

Prior to October 30, 2010, VA regulations provided that the following diseases would be service connected if the Veteran was exposed to an herbicide agent during active service, even if there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) were satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  

Effective October 30, 2010, during the pendency of this appeal, 38 C.F.R. 
§ 3.309(e) was amended to allow service connection based on herbicide exposure to be presumptively established for three new conditions: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), Parkinson's disease, and all chronic B-cell leukemias.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of arteriosclerotic heart disease.  A November 2000 chest x-ray report shows an impression of arteriosclerotic heart disease and a statement from his private physician dated April 2002 shows a diagnosis of arteriosclerotic heart disease.  In September 2009, the Veteran was provided with a VA examination.  The x-ray report shows an impression of atherosclerotic aorta.  "Atherosclerosis" is a common form of arteriosclerosis with the formation of the deposits of yellowish plaques, and arteriosclerotic heart disease is a synonym for "ischemic heart disease." See Dorland's Illustrated Medical Dictionary 175, 528 (28th ed. 1994); see also Brown v. Nicholson, 21 Vet. App. 290, 292 (2007).  Although the VA examiner did not provide a diagnosis of heart disease, the examination request only asked him to determine whether the Veteran's claimed coronary artery disease was related to service and did not ask for any findings regarding any other kind of cardiovascular disease.  However, the impression provided on the x-ray report in conjunction with the Veteran's earlier diagnoses establishes the existence of diagnosed arteriosclerotic heart disease, which is synonymous with ischemic heart disease.  See Dorland's Illustrated Medical Dictionary, at 528; see also 38 C.F.R. § 3.309(e).

Review of the Veteran's service records show that he served on active duty with the Army in the Republic of Vietnam for a period of 11 months and 14 days.  See also VA Form 21-3101, November 2002 rating decision (granting service connection for diabetes mellitus, type II, due to presumptive herbicide exposure during service in Vietnam).  As such, he is presumed to have been exposed to herbicides.  38 C.F.R. §3.307(a)(6)(iii).  

Therefore, as the Veteran is currently diagnosed with ischemic or arteriosclerotic heart disease; ischemic heart disease is presumptively service-connected to herbicide exposure; and his service records show served with the Army in the Republic of Vietnam, and is thereby presumed to have been exposed to herbicides, service connection for arteriosclerotic heart disease due to herbicide exposure is warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.307, 3.309, 3.312.  The Board finds no reason to discount the positive evidence for lack of probative value or otherwise.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Evans v. West, 12 Vet. App. 22, 26 (1998).
  

ORDER

Service connection for ischemic heart disease is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's remaining claims on appeal are for entitlement to service connection for loss of vision, secondary to diabetes mellitus, type II; entitlement to service connection for hypertension secondary to diabetes mellitus, type II; entitlement to higher ratings for his service-connection peripheral neuropathy of the bilateral upper and lower extremities; and entitlement to a TDIU.  

With regard to the Veteran's claims for entitlement to service connection for poor vision and hypertension, both secondary to diabetes mellitus, type II, a supplemental medical opinion must be obtained before the Board may adjudicate these claims.  Specifically, the December 2004 VA examination report, which shows that the examiner determined that the Veteran did not have diabetic neuropathy and that his vision problems are due to a refractive error, does not contain an opinion as to whether or not the Veteran's vision problems, claimed generally as "loss of vision," are aggravated by his service-connected diabetes mellitus, type II.  Therefore, an opinion as to whether the Veteran's vision problems are aggravated by his service-connected diabetes mellitus, type II, should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A current ophthalmology examination should also be scheduled to determine whether diabetic retinopathy is present, as several years have passed since the last examination.

Additionally, the September 2009 VA examination report, pertaining to the Veteran's claim for service connection for hypertension, shows that the examiner provided the opinion that hypertension is not caused or aggravated by diabetes mellitus, type II, as the diagnosis of hypertension predates the diagnosis of diabetes mellitus, type II, and microalbuminuria is not present.  However, review of the record shows that the Veteran claims that his private physician diagnosed him with diabetes mellitus in 1998, and the record also contains a statement from the same physician certifying that the his diabetes alters his hypertension.  The VA examiner determined that the date of onset of diabetes mellitus, type II, was in 2000.  

Therefore, on remand, a supplemental medical opinion should be obtained so the VA examiner can provide an opinion in that explicitly resolves the findings in the September 2009 VA examination report with those contentions.  See id.; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, on remand, the examiner should provide an explanation of the significance of the lack of microalbuminuria in reaching the conclusion that the Veteran's hypertension is not caused or aggravated by his diabetes mellitus, type II.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Additionally, the Veteran should be provided with another VA neurological examination on remand as the last examination report, dated from October 2009, is nearly three years old and notes that the Veteran's neurological symptoms have become progressively worse since their onset.  38 U.S.C.A. § 5103A(d)(1), (2); 
38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where evidence indicates that the disability may have worsened).  

Furthermore, the examination report shows muscle strength of 5/5 and no atrophy, whereas other private treatment records in the claims folder show muscle strength of 4/5 with atrophy.  See November 2004 Social Security Administration (SSA) Physician's Assessment; Dr. Nazario September 2004 Assessment.  On the Veteran's SSA Adult Function Report, completed February 2005, he asserted that his lower extremity numbness caused him to slip.  On remand, the VA examiner should reconcile the findings at the examination with these previous findings of record if they are inconsistent, and explain any apparent improvement in the Veteran's symptomatology.  See Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 123.

Lastly, as the Veteran was not service-connected for arteriosclerotic heart disease at the time an opinion was obtained with regard to his unemployability, on remand, a medical opinion should be obtained on the extent of the Veteran's occupational impairment that duly considers the impairment caused by his arteriosclerotic heart disease, in addition to the impairment caused by his service-connected diabetes mellitus, type II; peripheral neuropathy of the bilateral upper and lower extremities; and residual fracture of the second, third, and fourth metatarsals.  See Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124; ; see also 
38 C.F.R. § 4.16.

An effort should also be made to obtain any additional VA treatment records, dated since November 2005, from the VA Medical Center in San Juan, Puerto Rico.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  After these records are obtained, the RO/AMC should take appropriate action to ensure that the Veteran's claims file is reviewed, all pertinent items written in Spanish identified, and the identified documents translated to facilitate review of the record by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for ischemic heart disease.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in San Juan and/or Rio Piedras, Puerto Rico, dated since November 2005.

3.  Then, schedule the Veteran for a VA ophthalmology examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  

The examiner should identify all current vision disorders found to be present, i.e., diabetic retinopathy, refractive error, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current vision disorder was (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's service-connected diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Request an addendum to the September 2009 VA examination report from the same examiner who conducted the September 2009 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was (a) proximately due to, (b) the result of, or (c) aggravated by his service-connected diabetes mellitus, type II.

In providing this opinion, the examiner should address the Veteran's assertion that he was diagnosed with diabetes mellitus in 1998 and his private physician's assertion that  his diabetes alters his hypertension.  Furthermore, the examiner should provide an explanation of the significance of the lack of microalbuminuria in determining that the Veteran's hypertension is not caused or aggravated by his diabetes mellitus, type II.  

In other words, the examiner should provide a reasoned explanation linking the findings made with the conclusion provided to facilitate review by the Board.

5.  Schedule the Veteran for appropriate VA examination to assess the current severity of his service-connected bilateral neuropathy of the upper and lower extremities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should identify all residuals attributable to the Veteran's neuropathy of the bilateral upper and lower extremities.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Furthermore, the examiner should resolve any discrepancies between the extent of the paralysis of the nerves or other symptomatology found and the past medical reports of record showing muscle strength of 4/5 and atrophy, as well as the Veteran's assertion that his lower extremity numbness causes him to slip.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a TDIU examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  Any indicated tests and studies are to be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected disabilities (i.e., arteriosclerotic heart disease; diabetes mellitus, type II; peripheral neuropathy of the bilateral upper and lower extremities; and residual fracture of the second, third, and fourth metatarsals, as well as any other disabilities determined to be service connected), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

8.  Take appropriate action to have all evidence added to the claims file written in Spanish translated to English.  The translated documents should be associated with the claims file.

9.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


